Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Choi on 07/29/2021.
The amended claims are listed below.
Claim 7: Insert the clause “, wherein the specific silenced X chromosome gene comprises Mecp2, Rbmx, Smc1a, or PGK1” immediately after the recitation “in the cell” (at the end of the claim).
Claim 11: Insert the clause “, wherein the specific silenced X chromosome gene comprises Mecp2, Rbmx, Smc1a, or PGK1” immediately after the recitation “in the cell” (at the end of the claim).
Claim 29: Delete the recitation “Gpc4, Atrx,” (line 2).
Claim 30: Delete the recitation “Gpc4, Atrx,” (line 2).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered. 
Claims 1-6, 23, and 25 are cancelled. Claims 27-30 are newly added. Claims 7-22, 24, and 26 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 06/22/2020, has been reconsidered in view of the allowability of claims to the elected The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/13/2020 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Thus, claims 7-22, 24, and 26-30 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/US17/58900 filed on 10/27/2017, which claims benefit of US Provisional Application No. 62/413,928 filed on 10/27/2016.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/08/2021 has been considered.

Withdrawn Claim Rejections
The rejection of claims 7-13, 15-22, 24, and 26 under 35 U.S.C. 103 as being unpatentable over Ding et al. in view of Ogura et al., as set forth on pages 4-8 of the Final Rejection mailed on 04/08/2021, is withdrawn in view of amended claims 7 and 11. Claims 8-10, 12, 13, 15-22, 24, and 26 depend from claim 7 or 11.
withdrawn in view of amended claims 7 and 11. Claims 13 and 14 depend from claim 11.
The provisional rejection of claims 7, 9-12, 15, 18-20, 24, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 18, 23, 24, 30, and 32 of copending Application No. 15/138,208, as set forth on pages 11 to 12 of the Final Rejection mailed on 04/08/2021, is withdrawn in view of amended claims 7 and 11. Claims 9, 10, 12, 15, 18-20, 24, and 26 depend from claim 7 or 11.

Allowable Subject Matter
The amended claims 7 and 11 are allowed. Claims 8-10, 26, 28, and 29, depending from claim 7; and claims 12-22, 24, 27, and 30, depending from claim 11, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 7, directed to A method of activating silenced X chromosome genes in a cell, the method comprising: administering to the cell in need thereof a composition comprising: a histone deacetylase (HDAC) inhibitor that is not cytotoxic to the cell; and a second inhibitor that is an inhibitor of deoxyribose nucleic acid (DNA) methylation; and detecting the activation of a specific silenced X chromosome gene in the cell, wherein the specific silenced X chromosome gene comprises Mecp2, Rbmx, Smc1a, or PGK1; and claim 11, directed to A method of activating a silenced X chromosome gene in a cell, the method comprising: administering a reactivation composition to the cell in need thereof having a silenced X chromosome gene, the reactivation composition comprising: a histone deacetylase (HDAC) inhibitor which is not cytotoxic to the cell; and detecting the activation of a specific silenced X chromosome gene in the cell, wherein the specific silenced X chromosome gene comprises Mecp2, Rbmx, Smc1a, or PGK1,  Ding et al. (Theriogenology 70:622-630, 2008) disclosed an experimental scheme of 5-aza-2’-deoxycytidine (5-aza-dC) and Trichostatin A (TSA) treatment (fig. 1): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Experiment 1: treatment (A), donor cells were treated with 0.01 mM 5-aza-dC for 72 h, or 0.05 mM TSA for 12 h, or 0.01 mM 5-aza-dC for 60 h and subsequently with both 0.01 mM 5-aza-dC and 0.05 mM TSA for 12 h. Experiment 2: treatment (B), fused embryos derived from untreated donor cells were treated with 5-aza-dC (0.005 mM, 0.01 mM, 0.02 mM) for 72 h, or TSA (0.005 mM, 0.05 mM, 0.5 mM) for 12 h, or 0.01 mM 5-aza-dC and 0.05 mM TSA for 12 h and subsequently with 0.01 mM 5-aza-dC for 60 h. Experiment 3: continuous treatment before and after nuclear transfer (A + B), both donor cells and cloned embryos were treated with 0.01 mM 5-aza-dC for 72 h, or 0.05 mM TSA for 12 h or their combination. The traditional procedure of somatic cell nuclear transfer (SCNT, without A and B) was selected as controls. Donor somatic cells were derived from three 1-mo-old Holstein heifers. Cells that were passaged 3-5 times were used as nuclei donors (page 623, Fig.1; right col., para. 3). When the concentration of 5-aza-dC was increased to 0.02 mM, development potential of cloned embryos was decreased. Treatment with 0.5 mM TSA significantly decreased the blastocyst rate, inner cell mass (ICM) and total cell numbers compared with the 0.05 mM group. A combination of 0.01 mM 5-aza-dC and 0.05 mM TSA dramatically improved not only blastocyst rate, but also ICM and total cell numbers (page 624, right col., para. 2). erasure of preexisting epigenetic marks of donor cells or reconstructed embryos could improve subsequent in vitro embryo development. Previously, 5-aza-dC or TSA was used on cloned mice embryos and bovine donor cells to improve cloning efficiency (page 623, left col., para. 3). Ogura et al. (Phil Trans R Soc B 368:20110329, p. 1-12, 2013) disclosed that somatic cell nuclear transfer (SCNT) inevitably induces specific epigenetic errors into the donor genome. When the relative expression levels of all 41233 genes in cloned embryos were plotted on the 20 chromosomes, many genes on the X chromosome were specifically downregulated. This suppression of the X-linked gene was chromosome wide and was associated with elevated expression of the Xist gene. The XIST gene is upregulated in bovine SCNT embryos and has been implicated in the prenatal death of cloned pigs and calves (page 6, left col., para. 2; right col., para 1). By inhibiting a particular HDAC or one of the reprogramming factors in ooplasm during reprogramming, the donor nuclei were possibly reprogrammed more correctly, resulting in a higher success rate for cloning. The effect of HDACi treatment on the chromatin remodeling of cloned embryos is genome wide rather than genome region-specific and leads to nearly normal reprogramming of the whole genome. Knockdown of Xist by the injection of specific short interfering (si)RNA into reconstructed oocytes resulted in about a 10-fold increase in the birth rate (page 6, left col., para. 1 to 2). Ono et al. (Biol Reprod 83:929-937, 2010) disclosed that genomic reprogramming by histone deacetylase inhibitor (HDACi) after somatic cell nuclear transfer (SCNT) was assessed by examining the developmental rates of cloned embryos treated with different concentrations of HDACi from the pronuclear to the blastocyst stage at 96 h after oocyte activation. In the SAHA-treated group, cloned embryos treated with 1 µM showed the highest score (70% [76/108]), followed by 0.1 µM (60% [68/113]) and 10 µM (54% [60/112]). To test full-term development of SCNT-cloned embryos, 2-cell cloned embryos derived from B6D2F1 cumulus cells and treated with 1µM SAHA or 50 nM TSA were transferred into surrogate mothers. In the SAHA-treated group, 12 healthy cloned offspring (9.4%) were obtained, significantly better than the control (2.6%; Table 1). When cloned embryos derived from BD129F1 cumulus cells were treated with 50 nM TSA or 1 µM SAHA, 13 live offspring were obtained in both groups (16%; Table 2), significantly better than the control (7%; Table 2). As shown in Table 5, seven HDACis have been examined. TSA, scriptaid, SAHA, and oxamflatin are inhibitors for class I (HDAC 1-3 and 8) and IIa (HDAC 4, 5, 7, and 9)/IIb (HDAC 6 and 10) HDACs and are categorized as hydroxamic acids. The treatment of SCNT-generated embryos with scriptaid, an HDACi with low toxicity significantly enhanced the cloning efficiency of inbred mouse strains and miniature pigs (page 931, right col., para. 1 to 2; page 935, left col., para. 3; page 929, right col., para. 1 to 2). However, the references did not teach or suggest the limitation “the cell in need of activating silenced (defined as “refer to the repression of expression activity”) X chromosome genes… detecting the activation of a specific silenced X chromosome gene in the cell, wherein the specific silenced X chromosome gene comprises Mecp2, Rbmx, Smc1a, or PGK1”, required by claims 7 and 11, in which the repression of Mecp2, Rbmx, Smc1a, or PGK1 is unknown to the references or in the literation, which also did not provide any motivation to carry out the active step of detecting activation on the recited silenced or repressed genes after administration of  a histone deacetylase (HDAC) inhibitor (or plus a second inhibitor that is an inhibitor of deoxyribose nucleic acid (DNA) methylation).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7-22, 24, and 26-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623